DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear which lumen is being referenced by “the lumen.”
Regarding claim 9, the claim recites “a medical device according to claim 1” and then recites the limitations of claim 1 with subtle differences. It is unclear what the relationship is between the two balloons, two shafts, two manifolds and two pluralities of openings. It is also unclear what the relationship is between the lumen of the balloon recited in claim 9 and the central lumen of the device in claim 1 and whether “the balloon” and “the movable manifold” in claim 9 is the balloon/manifold recited in claim 9 or the balloon/manifold recited in claim 1. These issues render the claim so unclear it cannot be searched.
Regarding claims 13-19, there is no antecedent basis for “the central manifold” in claim 13. Claims 14-19 depend from claim 13 and are therefore also indefinite.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 17 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the fluid is not positively recited in claim 1, therefore, reciting what the fluid is in claim 2 does not limit the structure of the device.
Regarding claim 17, claim 13 recites that the movable manifold cover covers ports on the manifold. Therefore, claim 17, which recites that the movable manifold cover covers portions of the manifold, does not limit the structure recited by claim 13.
Regarding claim 22, any opening by definition is configured to distribute a fluid, such that the claim does not limit the structure of claim 21.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2009/0118723) in view of Desrochers (US 2011/0184398).
Regarding claims 1-3 and 5-8, Lalonde discloses a device with a balloon (16, fig. 1), a movable manifold (28, [0038]) with two plurality of openings for the distribution of cryo fluid (30, [0039]), a shaft coupled to the balloon (14), a central lumen coupled to with the manifold (20) and adjacent to a supply lumen connected to the manifold (26). It is not clear whether the manifold is movable in response to the actuation of the supply lumen, although other embodiments discuss that here are several means by which the manifold can be moved which suggests the particular mechanism is not important (e.g. [0044]). Lalonde discloses a closed loop cryosurgical system which circulates cryo fluid from a fluid supply, through the supply lumen, the manifold and the balloon, before returning through a return lumen (19, fig. 1). Desrochers discloses a very similar device that includes a balloon (516, figs. 8A-D), a movable manifold (530) with a plurality of openings for the distribution of a fluid  ([0050]), a shaft coupled to the balloon and a supply lumen connected to the manifold (not numbered, see fig. 8A) for extending and retracting the manifold by the operation of a user ([0050]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to modify the device of Lalonde to allow any commonly known mechanism to move the movable manifold, including the supply lumen as taught by Desrochers, that would produce the predictable result of allowing a user to move the manifold.
Regarding claim 4, the embodiment of Lalonde discussed above does not show that one of the pluralities of openings is located distal of the other plurality of openings. However, Lalonde discloses another embodiment with two pluralities of openings, one distal of the other (fig. 7). Therefore, before the application was filed, it would have been obvious to provide the device of Lalonde-Desrochers with any commonly known arrangement of openings, including one plurality distal of the other as taught by Lalonde, that would produce the predictable result of distributing cryo fluid in a desired manner.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Desrochers, further in view of Lalonde (US 2013/0197499), hereinafter Lalonde2.
Regarding claims 10 and 11, the device of Lalonde-Desrochers does not disclose the central lumen has a pressure sensor. However, pressure sensors are common in the art and Applicant has not disclosed that using a pressure sensor is critical or produces an unexpected result. Lalonde2 discloses a cryosurgical system and teaches that a pressure sensor can be placed anywhere inside or on the balloon, including on a central lumen ([0041]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Lalonde-Desrochers with a pressure sensor anywhere inside the balloon, including on the central lumen as taught by Lalonde2, that would produce the predictable result of a system or a user of knowing the pressure inside the balloon. Regarding the type of sensor employed, these are all commonly known sensor types and that Applicant has claimed them suggests none is critical or produces unexpected results. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the pressure sensor in the device of Lalonde-Desrochers-Lalonde2 using any commonly known structure, including as a MEM, fiber optic, or strain gauge, that would produce the predictable result of a functional pressure sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Desrochers and Lalonde2, further in view of Watson (US 2009/0299356)
Regarding claim 12, the system of Lalonde-Desrochers-Lalonde2 does not disclose the pressure information to control circulation inside the balloon. However, using pressure as feedback for controlling flow rate of cryogen through a system borders on ubiquitous. Watson, for example, discloses a cryosurgical system which uses a plurality of pressure sensors, including one inside the balloon (P3, fig. 2A), in conjunction with a controller (228) to regulate cryo fluid flow through the system ([0034], [0071]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Lalonde-Desrochers-Lalonde2 with a control unit for controlling flow of cryo fluid through the system based on the pressure inside the balloon, as taught by Watson, that would produce the predictable result of a safe and effective cryosurgical procedure. 

Claims 13, 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Desrochers, further in view of Lalonde (US 2015/0119868), hereinafter Lalonde3.
Regarding claims 13, 14 and 16-19, the device of Lalonde-Desrochers discloses all the limitations discussed above except a movable manifold cover. The manifold is movable relative to the central lumen (as discussed above) and can also be considered coupled to the exterior surface of the central lumen since all parts of a medical device can be considered coupled to each other. Movable manifold covers are common in the art. Lalonde3, for example, discloses a very similar device with a balloon at the end of an elongate shaft that has a central (i.e. guidewire) lumen which includes a manifold (fig. 1), where an embodiment shows a movable manifold cover (66, fig. 6A-B) which allows cryogen to be directed to a desired region of tissue ([0003]). The end of the manifold cover (not shown, past the right edge of 66 in fig. 6A) can be considered a “distribution apex.” Any two ports which can be selectively covered by the apex/manifold can be considered the first and second ports. Therefore, before the application was filed, it would have been obvious to provide the movable manifold of Lalonde-Desrochers with the movable manifold cover of Lalonde3 that would produce the predictable result of allowing a user to control both the longitudinal and radial flow of cryo fluid.
Regarding claims 20-23, the device of Lalonde-Desrochers-Lalonde3 discloses all the claimed elements, which are substantially a rewording of the elements of claims 13 and 14, where the manifold has one or more openings almost by definition, where those openings can be considered a “distribution element,” and the manifold cover can be considered a distribution control element which selectively covers a portion of the openings to distribute a fluid.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Desrochers and Lalonde3, further in view of Lalonde2.
Regarding claim 15, the device of Lalonde-Desrochers-Lalonde3 does not disclose the central lumen has a pressure sensor. However, pressure sensors are common in the art and Applicant has not disclosed that using a pressure sensor is critical or produces an unexpected result. Lalonde2 discloses a cryosurgical system and teaches that a pressure sensor can be placed anywhere inside or on the balloon, including on a central lumen ([0041]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Lalonde-Desrochers-Lalonde3 with a pressure sensor anywhere inside the balloon, including on the central lumen as taught by Lalonde2, that would produce the predictable result of a system or a user of knowing the pressure inside the balloon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching to use one element to block apertures on another element for directing cryogenic fluid flow, see the figures of Groves (US 2013/0110099), noting particularly paragraph [0051] which teaches that either element can be inside or outside the other element.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794